Citation Nr: 1431442	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-26 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Agency of Original Jurisdiction (AOJ) in this case is the RO in Boston, Massachusetts.  

A complete and thorough review of the claims folder indicates that the Veteran also perfected a timely appeal with respect to the issues of entitlement to service connection for bilateral hearing loss, a low back disability, and a bilateral knee disability.  Thereafter, in a written statement dated in March 2012, the Veteran withdrew these issues from appellate review.

With regard to the remaining issue on appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 1969 rating decision, the RO denied service connection for a heart disorder.  

2.  Evidence received since the August 1969 decision is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart disorder, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The August 1969 rating decision, in which the RO denied service connection for a heart disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The criteria have been met for reopening a claim of entitlement to service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In a letter mailed to the Veteran in November 2010, the Togus RO informed him that it was assisting the RO in his home state in conducting a special review of his claims folder.  It conducted the review based on a line of cases that began with Nehmer v. U.S. Department of Veterans Affairs, 712 F.Supp. 1401 (N.D. Cal. 1989) that had to do with a stipulation agreement concerning claims based on exposure to Agent Orange during service in the Republic of Vietnam during the Vietnam Era.  The concern was that service connection had previously been denied for a heart disorder and that in 2010 ischemic heart disease was added to the list of diseases for which service connection could be presumed based on exposure to Agent Orange during service in Republic of Vietnam during the Vietnam Era.  The Veteran had such service.  
VA first received a claim of entitlement to service connection for a heart disorder from the Veteran in March 1969.  At that point he referred to the heart disorder as a heart murmur and cardiac hypertrophy.  VA has a duty to fully and sympathetically develop a claim to its optimum by determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  The Board thus concludes that entitlement to service connection for any heart disorder is before it, so long as it can reopen the claim, as described in the following paragraphs.  

The Nehmer stipulation agreement is significant when assigning an effective date in the event that service connection is granted.  The effect of the order is stated at 38 C.F.R. § 3.816 (2013).  Regardless of the reason that the Togus RO initiated the review of the claims file, the Veteran's only previous claim of entitlement to service connection for a heart disorder was filed and denied in 1969, did not involve ischemic heart disease, and ischemic heart disease was added to the list of diseases subject to Agent Orange exposure presumptive service connection in 2010.  Therefore considerations related to Nehmer as to assigning an effective date earlier than that otherwise assigned by application of 38 U.S.C.A. § 5110 as implemented at 38 C.F.R. § 3.400 are not applicable in this case.  See 38 C.F.R. § 3.816.  For this reason, the Board concludes that it has a jurisdictional responsibility to determine if the claim denied in 1969 may be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c) (West 2002).  After notice of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2013).  

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id. 

The receipt of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed. 38 C.F.R. § 3.156(b) (2013); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  

In September 1969, the RO mailed to the Veteran notice of the August 1969 decision and of his procedural and appellate rights (in an enclosed VA Form 21-4107).  He was unrepresented at that time.  No evidence mentioning a heart disorder was received by VA in the year following September 1969, and no document was received during that year that could be construed as an NOD with that decision.  The decision therefore became final.  

All three elements of service connection were unestablished at the time of the August 1969 decision.  Therefore, new evidence relating to any of the elements is sufficient to reopen the claim.  Indeed, a January 2011 VA examination report includes a statement by the examiner that the Veteran has a history of right bundle branch block first shown in 2004.  This evidence is related to whether he has a present heart disorder.  It is therefore both new and material evidence sufficient to reopen the claim and the claim must be reopened.  

VA has duties to notify and assist claimants in substantiating claims of entitlement to VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant document, the Board makes no decision unfavorable to the Veteran.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.  
ORDER

The claim of entitlement to service connection for a heart disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

Having reopened the claim of entitlement to service connection for a heart disorder, the Board finds that additional development is necessary prior to a final adjudication on the merits of the claim.  Therefore, a remand is necessary.  

First, VA has a duty to make efforts to obtain any such existing records as well as any current relevant VA treatment records.  In the current appeal, at the September 2012 hearing, the Veteran testified that he had heart problems in 1982 and that an ambulance responded but that he was not taken to a hospital.  See September 2012 Hearing Transcript at 4.  He further testified that he was next seen for heart symptoms approximately two months prior to the hearing at Mercy Hospital and stayed there overnight.  Id. at 5.  Next, he testified that, since then, he had seen a physician at the Lees Hospital with regard to his heart and that one month prior to the hearing he underwent a stress test at Newington.  Id. at 6.  Those records are not associated with the claims file.  Therefore, efforts to obtain them and to associate them with the claims folder should be made on remand.  

Further, in his 1969 claim, the Veteran indicated that was treated for a heart murmur at the VA outpatient clinic in Springfield, Massachusetts on February 25, 1969 and treated for cardiac hypertrophy by a staff physician at Pratt and Whitney Aircraft in East Hartford, Connecticut on February 18, 1969.  Records of such treatment are not associated with the claims file.  Therefore, efforts to obtain them and to associate them with the claims folder should be made on remand.  

Additionally, the January 2011 examination report addressing the Veteran's heart disorder is inadequate.  Thus, following receipt of any relevant records obtained and associated with the claims folder pursuant to paragraphs one and two of this remand, the AOJ must ensure that the Veteran is provided with an opportunity for an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his representative requesting that he provide any information or evidence as specified at (a), (b), (c), and (d) below.  Provide him with copies of VA Form 21-4142 and inform him that if he completes and submits the form VA will make efforts to obtain any such existing evidence.  Inform him that he can obtain and submit the evidence himself.  Conduct any requested assistance.  Associate with the claims file all records obtained and evidence of VA's efforts, including negative replies, to obtain any records that are not obtained.  

(a)  Evidence of diagnosis or treatment for a heart disorder by a staff physician at Pratt and Whitney Aircraft in East Hartford, Connecticut in February 1969, as specified in the Veteran's March 1969 claim of entitlement to service connection for a heart disorder.  

(b)  Evidence or information related to the ambulance response for heart symptoms in 1982, as specified in the Veteran's testimony before the Board in September 2012.  

(c)  Evidence or information regarding treatment for heart symptoms at Mercy Hospital after May 2012, as specified in his testimony before the Board in September 2012.  

(d)  Evidence or information regarding treatment for heart symptoms at Lees Hospital and at Newington (stress testing) after May 2012, as specified in his testimony before the Board in September 2012.   

2.  Obtain records of treatment for a heart disorder at a VA facility in Springfield, Massachusetts in February 1969, including any records that have been perpetualized (archived).  Associate any obtained records with the claims file.  If no records are obtained, obtain a negative reply or replies, as appropriate, and associate such with the claims file.  If no records are obtained send a letter to the Veteran requesting that he submit any such records that he may have.  

3.  Obtain records of any treatment at a VA facility since May 2011 and associate the records with the claims file.  

4.  After all available records described above are associated with the claims file, ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and etiology of any heart disorder that he may have.  The examiner must review the claims file and interview and examine the Veteran in conjunction with this examination.  

All pertinent pathology should be annotated in the examination report.  The examiner is also asked to accomplish the following:

(a)  Identify all heart disorders that the Veteran has.  In this regard, the examiner is also asked to specifically state whether the Veteran has ischemic heart disease.  

(b)  For identified heart disorders other than ischemic heart disease, provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had onset during the Veteran's active service or was caused by his active service.  

The examiner must provide a complete rationale for all opinion rendered.  

5.  Then, readjudicate the issue of entitlement to service connection for a heart disorder.  If this benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative and allow an appropriate opportunity to respond thereto before returning the case to the Board for appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


